
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 249
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Ruppersberger
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting K–12 geography
		  education.
	
	
		Whereas Congress is scheduled to reauthorize the
			 Elementary and Secondary Education Act (ESEA), commonly known as “No Child Left
			 Behind”, for the first time in almost a decade;
		Whereas geography is one of ten “core academic subjects”
			 identified in the ESEA for which specific funding allocations and implementing
			 programs are proposed to further its teaching at the K–12 level;
		Whereas geography education is central to preparing
			 students to be informed citizens of the United States and economically
			 competitive in a rapidly globalizing world;
		Whereas geotechnologies, such as Geographic Information
			 Systems (GIS), GPS, photogrammetry, surveying, mapping, and remote sensing,
			 have been identified by the U.S. Department of Labor as one of the three most
			 important emerging and evolving fields, with job opportunities growing and
			 diversifying rapidly, creating substantial workforce growth as these
			 technologies prove their value in ever more areas; and
		Whereas employers in all sectors, including private
			 companies, government agencies, and nongovernmental organizations have
			 indicated that there is a pressing need for more students graduating today with
			 the geographic science and geospatial skills needed to support a rapidly
			 growing field: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Administration to include
			 geography and geospatial education in its Science, Technology, Engineering, and
			 Mathematics (STEM) and Elementary and Secondary Education Act (ESEA) Blueprint
			 for Reform proposals;
			(2)urges Congress to
			 include authorizations and appropriations for geography education consistent
			 with other core academic subjects for K–12, as part of a reauthorized ESEA; and
			(3)urges Congress to
			 enhance geography teacher training by passing legislation such as the Teaching
			 Geography is Fundamental Act.
			
